DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 26, 2022. Claims 7 and 18 have been cancelled without prejudice.  Claims 1-6, 8-17, 19, and 20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-6, 8-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1, dependent claims 2-6, 8, and 9, the closest prior art references, Hagiwara et al. (US 2011/0043486 A1), Fann et al. (US 2011/0069038 A1), Takama et al. (US 2010/0220269 A1), and Hirabayashi (US 2019/0187356 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the color filter layer further comprises a light shielding portion located between adjacent two of the color resist blocks, and an orthographic projection of the light shielding portion on the first underlay substrate covers an orthographic projection of the first semiconductor on the first underlay substrate; wherein the light shielding portion is configured to shield ambient light other than light of a wavelength from 570 to 630 nms; wherein the optical sensor further comprises a switch transistor, the switch transistor comprises a second gate electrode disposed in a same layer with the first gate electrode, a second semiconductor disposed in a same layer with the first semiconductor, and a second source and drain electrode disposed in a same layer with the first source and drain electrode, and Page 2 of 13wherein a light shielding layer is disposed on a side of the second semiconductor away from the first underlay substrate, a gap region is defined between adjacent two of the color resist blocks, the light shielding layer comprises a light shielding block disposed in the gap region and located adjacent to the light shielding portion disposed in the gap region such that the light shielding block and the light shielding portion commonly shield the gap region, and an orthographic projection of the light shielding block on the first underlay substrate covers an orthographic projection of the second semiconductor on the first underlay substrate.”
In regard to independent claim 10, dependent claims 11-17, 19, and 20, the closest prior art references, Hagiwara et al. (US 2011/0043486 A1), Fann et al. (US 2011/0069038 A1), Takama et al. (US 2010/0220269 A1), and Hirabayashi (US 2019/0187356 A1), fail to disclose, either singly or in combination, all of the limitations of claim 10, including the combination of limitations, “wherein the color filter layer further comprises a light shielding portion located between adjacent two of the color resist blocks, and an orthographic projection of the light shielding portion on the first underlay substrate covers an orthographic projection of the first semiconductor on the first underlay substrate, wherein the light shielding portion is configured to shield ambient light other than light of a wavelength from 570 to 630 nms; wherein the optical sensor further comprises a switch transistor, the switch transistor comprises a second gate electrode disposed in a same layer with the first gate electrode, a second semiconductor disposed in a same layer with the first semiconductor, and a second source and drain electrode disposed in a same layer with the first source and drain electrode; and wherein a light shielding layer is disposed on a side of the second semiconductor away from the first underlay substrate, a gap region is defined between adjacent two of the color resist blocks, the light shielding layer comprises a light shielding block disposed in the gap region and located adjacent to the light shielding portion disposed in the gap region such that the light shielding block and the light shielding portion commonly shield the gap region, and an orthographic projection of the light shielding block on the first underlay substrate covers an orthographic projection of the second semiconductor on the first underlay substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871